Citation Nr: 0717907	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-39 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an earlier effective date for an increased 
rating for a left leg scar, now effective May 5, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
compensable rating for bilateral hearing loss and from a 
September 2005 rating decision that granted a separate 10 
percent rating for a left leg scar, effective May 5, 2005. 

The veteran testified before the Board by videoconference 
from the RO in May 2006.  At the hearing, the Board accepted 
the veteran's timely appeal for an earlier effective date for 
a 10 percent rating for a left leg scar.  

The issue of an increased initial rating for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In August 1968, the RO granted service connection for the 
residual conditions of a shrapnel wound to the left thigh 
with retained metal fragments and a 10 percent rating, 
effective November 25, 1967, the day after discharge from 
active service.   The veteran did not express disagreement 
within one year and the decision became final.  

2.  The veteran reported increasing pain in the area of the 
wound in December 2003, and examiners found no muscle damage, 
loss of muscle strength or function, or other residual 
conditions of the injury to explain the source of pain.  In 
May 2005, an examiner noted discomfort at the site of the 
scar.


CONCLUSION OF LAW

The criteria for an earlier effective date of December 23, 
2003, but not earlier, for a separate rating of 10 percent 
for a left leg scar have been met.  38 U.S.C.A. 
§ 5110(b) (1) (West 2002); 38 C.F.R. § 3.400(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2005 and April 
2006; a rating decision in September 2005; and a statement of 
the case in September 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2006 statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in Army infantry units including service 
in the Republic of Vietnam from December 1966 to November 
1967.  He sustained shrapnel wounds to the left leg in combat 
in October 1967.  In August 1968, the RO granted service 
connection and a 10 percent rating for the residual 
conditions of a gunshot wound to the left thigh with retained 
metal fragments.  In September 2005, the RO granted an 
additional 10 percent rating for a painful scar of the left 
leg associated with the 1967 shrapnel wound, effective May 5, 
2005, the date of a VA examination that identified the 
painful scar.  The veteran contends that an earlier effective 
date is warranted since the scar was caused by the original 
wound.  He seeks an effective date in November 1967.  

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. 
§ 5110(b) (1); 38 C.F.R. § 3.400(b).

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE to exist:   

(1) [e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied, 
(2) the error must be "undebatable" and of the 
sort which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made, and 
(3) a determination that there was CUE must be 
based on the record and law that existed at the 
time of the prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).   

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 
95 (1995). 

In August 1968, a VA examiner noted the veteran's reports of 
pain and ache in the area of his left knee after standing or 
walking for a prolonged time.  The examiner noted that the 
veteran had a full, painless range of motion of the left knee 
with a normal gait.  The examiner noted a two inch scar over 
the posterior lateral aspect of the left knee that was 
slightly tender to palpation.  Regulations in effect at the 
time provided for a compensable rating only for a superficial 
scar that was poorly nourished with repeated ulcerations, 
painful on objective demonstration, or limited the function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1968).  In the same month, the RO granted 
service connection for the residual conditions of a shrapnel 
wound to the left thigh with retained metal fragments and a 
10 percent rating for the muscle wound, effective November 
25, 1967, the date of discharge from active service.  
38 C.F.R. § 4.73, Diagnostic Code 5313 (1968).  The veteran 
did not express disagreement within one year and the decision 
became final.  38 C.F.R. § 20.302 (1968).  

In December 2002, a VA primary care examiner noted the 
veteran's reports of left leg numbness for the previous two 
to four months.  The examiner noted no abnormal clinical 
findings, and in May 2003, an electrodiagnostic survey for 
peripheral neuropathy noted no abnormalities.  In November 
2003, the RO received the veteran's claim for an increased 
rating for his left leg wound that he attributed to nerve 
problems.  He made no specific mention of a painful scar.  
However, in December 2003, a VA examiner noted the veteran's 
reports of pain flare-ups in the area of the left leg wound 
when sitting for an extended time.  The examiner noted the 
two and one half inch by three quarter inch scar and that 
there were no adhesions, limitation of motion, nerve damage, 
or loss of muscle function.  In February 2004, a VA primary 
care examiner noted the veteran's continued reports of left 
leg pain and numbness with no comments regarding the scar.  

In May 2005, a VA examiner reviewed the claims file and noted 
the veteran's reports of continued left knee stiffness and 
occasional pain in the vicinity of the shrapnel wound.  The 
veteran reported that there was no instability or locking of 
the knee and that the pain was less when working, more 
intense when at rest.  He also reported a generalized 
coldness of his left leg.  The examiner noted that palpation 
of the scar caused discomfort but that there were no 
adhesions, immobility, skin breakdown, or interference with 
function.  The examiner observed some mild crepitus but no 
pain or limitation of motion of the knee on flexion.  
Concurrent X-rays showed mild degenerative joint disease of 
the knee but no loss of muscle strength or function caused by 
the wound or retained fragments.  The examiner stated that 
the symptoms of leg numbness and degenerative joint disease 
were not related to the muscle wound or scar.  

In September 2005, the RO granted a separate evaluation of 10 
percent for a left thigh scar and assigned an effective date 
of May 5, 2005, the date of the examination that identified 
discomfort related to the scar.   

The Board concludes that a separate rating of 10 percent for 
a scar caused by a shrapnel wound of the left thigh is 
warranted effective December 23, 2003, the date of 
examination when pain at the site of the wound was noted.  It 
appears that the examiner was expressing that the scar was 
painful, and a tender scar had been previously shown by the 
medical records.  The Board will resolve all doubt in favor 
of the veteran and find that a painful scar was shown at the 
time of the December 23, 2003, examination.  The Board notes 
that the veteran had earlier experienced symptoms of 
numbness, however, no nerve abnormalities were found and, in 
2005, an examiner ruled out the wound or scar as a cause for 
any coldness or numbness in the leg.  

The Board concludes that an earlier effective date of 
November 25, 1967, is not warranted.  The RO assigned a 
rating of 10 percent for the residual conditions of the 
shrapnel injury, and that decision is final.  Although the 
veteran contends that the effective date for a rating for his 
scar should be the same as for the other residual conditions 
of the injury, he has not identified a clear and unmistakable 
error of fact or law in that decision.  The Board notes that 
the August 1968 examination report showed that the scar was 
tender but not painful or functionally limiting.  A 
disagreement on how the RO evaluated the facts at the time is 
not sufficient to revise the decision on the basis of clear 
and unmistakable error.  

The Board acknowledges that no specific clinical finding of 
pain at the site of the scar was noted until May 2005.  
However, the veteran had consistently reported increasing 
pain in the area of the wound since December 2003, and 
examiners did not attribute the pain to muscle damage, loss 
of muscle strength or function, or other residual conditions 
of the injury.  The only clinical findings related to leg and 
knee pain were non-service-connected degenerative joint 
disease of the knee and the discomfort at the site of the 
scar.  Therefore, applying the "benefit of the doubt" rule 
in this case, the Board concludes that entitlement to the 
rating arose at the time of the December 2003 examination.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Since the date of receipt of claim was November 
4, 2003, the Board will grant an earlier effective date of 
December 23, 2003, the later of the date of entitlement and 
the date of receipt of claim for increase.  38 C.F.R. 
§ 3.400(b).


ORDER

An earlier effective date for an increased rating for a left 
leg scar of December 23, 2003, but not earlier, is granted, 
subject to the legal criteria governing the payment of 
monetary benefits.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran underwent VA audiologic assessments in September 
2002, September 2003, June 2004, and July 2005.  An examiner 
in July 2005 noted that a reevaluation in one year should be 
performed.  Although all examiners noted that audiograms were 
entered into the computerized records system, only the data 
from the September 2003 examination is in the claims file.  
In June 2004, an examiner noted that the veteran's hearing 
acuity had declined based on a lower word recognition score, 
but in July 2005, another examiner discounted the score as 
caused by a change in test stimuli and stated there had been 
no deterioration.  Finally, in his May 2006 hearing, the 
veteran and his spouse testified that his hearing acuity 
continued to decline as he was increasingly unable to hear 
conversations in a high background noise environment despite 
the use of hearing aids.  There is no record of a one-year 
follow-up examination in 2006.  

The veteran claims a higher initial rating.  Therefore, the 
Board must determine if staged ratings are appropriate since 
the receipt of his claim.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  In view of the missing audiometric 
data, conflicting medical assessment of test validity, and 
the veteran's reports of declining acuity, a review of all 
previous test results and a current audiometric examination 
are necessary to decide the claim.  38 C.F.R. § 3.159 (c) (4) 
(2006).    

Accordingly, the case is REMANDED for the following action:

1.  Obtain audiometric test results from 
the VA hearing acuity examinations on 
September 19, 2002; June 15, 2004; July 
25, 2005; and an examination in 2006, if 
performed.  Associate any test results 
received with the claims file. 

2.  Schedule the veteran for a VA 
audiological examination.  Request that 
the examiner review the claims file and 
note that review in the examination 
report.  Request that the examiner 
conduct and record the results of 
quantitative audiometric testing and 
provide an evaluation of the veteran's 
hearing acuity.  

3.  Then, readjudicate the claim for an 
increased initial rating for bilateral 
hearing loss.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


